Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 33 and 41 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tuan et al. US 9,064,279B1.
Regarding claim 22, Tuan disclose for using at least one processor, accessing image data representing an image of a face of a user ((col.19 lines 14-16, see Use a scanning device to take scans from three areas of the customer. Three photos or scan of the skin are taken, which are then averaged to find the ideal shade, also see The measurement optics are placed on the skin surface of a user to take the scan of a sample area, also see col.16 lines 46-58, see The device produces 27 photographs in black and white using 8 different visible light emitting diode bands and 1 ultraviolet band, also see col.18 lines 33-39, see Area 1507 is a region of the face or body below the chin. For example, area 1503 may include the forehead. Area 1505 may include the cheekbone or cheek. Area 1507 may include the chin, neck, or upper torso); identifying a facial feature of the user using the image data (col.19 lines 13-18, see Use a scanning device to take scans from three areas of the customer. Three photos or scan of the skin are taken, which are then averaged to find the ideal shade, also see Read a skin tone identifier results from a display of the scanning device);using the at least one processor, autocratically matching the facial feature to a matched pattern of a plurality of patterns, based on configured pattern lookup rules (col.9 lines 35-37, see the color space can be based on undertones and darkness, two factors that affect a person's skin tone (color lookup rule based on the skin ethnicity), also see col.9 lines 4-19, see Referring to the back end in FIG. 4, the system determines and creates a skin tone color set which the products will be mapped to. This color set is determined based on taking a sample population of people 401 that represent the range of skin tones. For example, the colors can be developed to present the best color match when evaluated under D65 (Daylight 6500K) lighting. This population sample can include people of different ethnicities and geographical areas. This population sample is analyzed to gather skin tone colors 403. Based on the analysis, a skin tone color set is created to represent the range of skin tones in the general public 405. This skin tone color set includes a number of different skin tone colors, each referred to by skin tone identifier or skin tone ID. This skin tone color set can be stored in the database 407 or other data structure (e.g., table, array, file, string, or other)), also see (col.10 lines 30-35, see the reference skin tone color set and products database with skin tones are used by the front end of the system. Referring to the front end in FIG. 5, to use the system, the particular skin tone of a customer in the skin tone color set is determined 501 and matched to an entry in the skin tone color set 503); identifying a product depiction, from a plurality of product depictions stored in a product database, based on the matched pattern of the plurality of patterns
(col.9 lines 57-63, see as an example, there can be manufacturers A, B, and C that manufacture foundation using their own color schemes and names, also see col. 11 lines 4-8. See the skin tone product matching component includes a software application executing on a tablet device such as an Apple iPad. The tablet device includes a cache 515 (e.g., nonvolatile memory) which stores information such as the products database with skin tone, see Fig.1 server system), based on a color of the product depiction being included in the color palette (col.9 lines 57-63, see the skin tone color set can be referred to as a unified, uniform, or reference skin tone color set against which products are mapped. A database of products across different manufacturers 411 is mapped to the reference skin tone color set. As an example, there can be manufacturers A, B, and C that manufacture foundation using their own color schemes and names, also see col.11 lines 4-8, see the skin tone product matching component includes a software application executing on a tablet device such as an Apple iPad. The tablet device includes a cache 515 (e.g., nonvolatile memory) which stores information such as the products database with skin tone); and
causing display of the product depiction on a user interface (col.20 lines 18-23, see Fig.19 shows a screen 1901 showing various products corresponding to a skin tone identifier. This screen is displayed after the user has entered their skin tone identifier, such via screen 1701 or 1801. The products displayed in this figure, provided merely as an example, correspond to skin tone identifier 3Y07 as shown in 1903). 
Regarding claim 33, see the rejection of claim 22. it recites similar limitations as claim 22. Except for a memory, processor and computer executable instruction (col.6 lines 23-39). Hence it is similarly analyzed and rejected.
Regarding claim 41, see the rejection of claim 22. it recites similar limitations as claim 22. Except for a computer-readable medium storing instruction and a processor (col.6 lines 23-39). Hence it is similarly analyzed and rejected.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. US 9,064,279 Bl, in view of Rubinstenn et al. Pub.No: US 20030065552 Al.
Regarding claim 23 Tuan provides for using the at least one processor, automatically identifying a base color of the face using the image data, and identifying the product depiction, from the plurality of product depictions stored in @ product database, based on the base color and the matched pattern of the plurality of patterns (also see col.18 lines 33-39, see Area 1507 is a region of the face or body below the chin. For example, area 1503 may include the forehead. Area 1505 may include the cheekbone or cheek. Area 1507 may include the chin, neck, or upper torso). Tuan does not provide for matching the base color of the face to a plurality of patterns. However, in the same field of endeavor Rubinstenn teaches the above limitation (see [0051], see "FIG. 4 illustrates an exemplary image 400 for instructing the subject to furnish information reflecting results of a selftest performed using sebutape. The subject may be asked to compare a pattern of sebum 412 on a used piece of sebutape 410 with sebum reference patterns 402, 404, and 406. After comparing the patterns, the subject may be instructed to identify a sebum reference pattern 402, 404, 406 that most closely resembles a pattern of sebum 412 on the used sebutape. In this case, the subject may select reference pattern 406, indicating an oily skin condition"). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Rubinstenn with system and method of Tuan, in order to obtain a beauty product, via information reflecting results of a self-test performed using sebutape.
Regarding claim 24 Tuan provides for, wherein the identifying of the product depiction is performed using a product color of the product depiction (see col.2 lines 17-23, see “The system helps the customer choose the right shade of foundation by matching the customer's skin tone to foundations in the system. For example, the system is adapted to receive the customer's skin tone information in more than one way. The skin tone information can be indexed according to a skin tone color standard, and the skin tone color standard indexed to products”).
Regarding claim 34, see the rejection of claim 23. It recites similar limitations as claim 34. Hence it is similarly analyzed and rejected.
Regarding claim 38, see the rejection of claim 24. It recites similar limitations as claim 38. Hence it is similarly analyzed and rejected.
Allowable Subject Matter
3.		Claims 25-32,35-37 and 39-40 are objected.
Reasons for Allowance
4.		The following is an examiner’s statement of reasons for allowance: the prior art of Tuan et al. US 9,064,279 Bl, in view of Rubinstenn et al. Pub.No: US 20030065552 Al, failed to teach or suggest for features/limitations of claims 25-32,35-37 and 39-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schieffelin US 20110016001 is cited because the reference teaches “Finally, skin color/texture analysis template matching algorithm compares the skin color/texture analysis templates in the database with the skin color/texture analysis templates associated with each of the local feature analysis templates passed forward from the local feature analysis template matching process”, in [0030].
Ray et al. US 20050264658 is cited because the reference teaches “The color balance algorithm 88 is applied to the digital image file in order to optimize the representation of the skin regions within the measuring frame 49a so that they match the expected color range of skin tones”, in 0027].
Caisey US 20050111729 is cited because the reference teaches “The medium may for example specify for a given product at least the type of skin for which the product is intended, i.e. dry skin, normal, normal to mixed skin, all types of skin, mixed skin, and/or where appropriate, indicate whether the product produces an anti-aging effect”, in [0038].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664